Court of Appeals
of the State of Georgia

                                                               ATLANTA, March 30, 2016

The Court of Appeals hereby passes the following order

A16I0155. KENNETH TOOLE v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby GRANTED. The Appellant may file a Notice of Appeal within 10 days of the date of this
order. The Clerk of State Court is directed to include a copy of this order in the record

transmitted to the Court of Appeals.


LC NUMBERS:

15SR00628




                                       Court of Appeals of the State of Georgia
                                            Clerk's Office, Atlanta, March 30, 2016.

                                            I certify that the above is a true extract from the minutes of
                                       the Court of Appeals of Georgia.

                                            Witness my signature and the seal of said court hereto
                                       affixed the day and year last above written.

                                                                          , Clerk.